Exhibit 10.3

BOYD GAMING CORPORATION 2002 STOCK INCENTIVE PLAN

Notice of Restricted Stock Unit Award

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Boyd Gaming Corporation 2002 Stock Incentive
Plan, as amended from time to time (the “Plan”) and the Restricted Stock Unit
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.

 

Award Number      Date of Award     

TotalNumber of Restricted Stock

UnitsAwarded (the “Units”)

     Vesting Schedule:   Subject to other limitations set forth in this Notice,
the Agreement and the Plan, the Units shall be fully vested (100%) as of the
date of grant and shall not be subject to forfeiture.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

Boyd Gaming Corporation, a Nevada corporation

By:      Title:     

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance

 

1



--------------------------------------------------------------------------------

with Section 8 of the Agreement. The Grantee further agrees to the venue
selection and waiver of a jury trial in accordance with Section 9 of the
Agreement. The Grantee further agrees to notify the Company upon any change in
his or her residence address indicated in this Notice.

 

          Date    

Grantee’s Signature

          

Grantee’s Printed Name

          

Address

          

City, State & Zip

 

2



--------------------------------------------------------------------------------

Award Number:                                                      

BOYD GAMING CORPORATION 2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Issuance of Units. Boyd Gaming Corporation, a Nevada corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”),
subject to the Notice, this Restricted Stock Unit Agreement (the “Agreement”)
and the terms and provisions of the Boyd Gaming Corporation 2002 Stock Incentive
Plan, as amended from time to time (the “Plan”), which is incorporated herein by
reference. Unless otherwise defined herein, the terms in this Agreement shall
have the same meaning as those defined in the Plan.

2. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution.

3. Conversion of Units and Issuance of Shares.

(a) General. Subject to Section 3(b), one share of fully vested Common Stock
shall be issuable for each Unit subject to the Award (the “Shares”) upon the
earlier of: (i) the calendar year in which the Director separates from service
(as defined in Section 409A of the Code) with the Company, or (ii) immediately
prior to the specified effective date of a Change in Control or a Corporate
Transaction (each as defined in the Plan) which also constitutes a “change in
the ownership or effective control, or in the ownership of a substantial portion
of the assets” (as defined in Section 409A of the Code) of the Company.
Immediately thereafter, or as soon as administratively feasible, the Company
will transfer such Shares to the Grantee. Effective upon the consummation of
such a Change in Control or Corporate Transaction, the Award shall terminate.
Any fractional Unit remaining after the Award is settled in Shares shall be
discarded and shall not be converted into a fractional Share.

(b) Delay of Conversion. The conversion of the Units to Common Stock under
Section 3(a), above, shall be delayed in the event the Company reasonably
anticipates that the issuance of Common Stock would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
to Common Stock is delayed by the provisions of this Section 3(b), the
conversion of the Units to Common Stock shall occur at the earliest date at
which the Company reasonably anticipates issuing the Common Stock will not cause
a violation of federal securities laws or other applicable law. For purposes of
this Section 3(b), the issuance of Common Stock that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Code is not considered a violation of Applicable Law.

4. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights) issuable under the Award
until the Award is settled by the issuance of such Shares to the Grantee. The
Grantee’s rights to dividends paid on the Common Stock shall be determined on a
case by case basis.

 

1



--------------------------------------------------------------------------------

5. Tax Liability. The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Grantee’s tax liability.

6. Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Nevada without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of Nevada to the rights and duties of the parties. Should any
provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

7. Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

8. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

9. Venue and Waiver of Jury Trial. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought in the United States District Court for the District of Nevada
(or should such court lack jurisdiction to hear such action, suit or proceeding,
in a Nevada state court in the county in which the Company is located) and that
the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or
more provisions of this Section 9 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

2



--------------------------------------------------------------------------------

11. Amendment to Meet the Requirements of Section 409A. The Grantee acknowledges
that the Company, in the exercise of its sole discretion and without the consent
of the Grantee, may amend or modify this Agreement in any manner and delay the
issuance of any shares issuable pursuant to this Agreement to the minimum extent
necessary to meet the requirements of Section 409A of the Code as amplified by
any Treasury regulations or guidance from the Internal Revenue Service as the
Company deems appropriate or advisable.

END OF AGREEMENT

 

3